Citation Nr: 0015476	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for the service-connected 
ligamentous low back strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1972.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating action 
of the Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board remanded the case in April 1998 for additional 
development. 


FINDINGS OF FACT

The veteran's service-connected ligamentous low back strain 
is productive of no more than moderate limitation of motion; 
severe intervertebral disc syndrome, severe limitation of 
motion with demonstrable deformity of the vertebral body or 
ankylosis of the lumbar spine is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected ligamentous low back strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic 
Codes 5285, 5289, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a September 1972 rating action, service connection was 
granted and a 10 percent rating assigned for ligamentous low 
back strain, effective from January 25, 1972.  By an August 
1990 rating action, the RO increased the rating to 20 
percent, effective from January 31, 1990.  

The veteran contends that his service-connected back 
disability is more severe than the current rating indicates 
and he initiated the present appeal by filing a claim for 
increase in October 1995.  

In a May 1996 rating action, the RO assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 (1999) 
for the period March 18, 1996 to April 30, 1996.  Thereafter, 
the rating was reduced to 20 percent; that rating has 
remained in effect to the present.  

The medical evidence of record includes the report of a 
January 1996 VA examination during which the veteran reported 
that his legs were "collapsing on him."  The history of his 
in-service back injury was reviewed.  The veteran's current 
complaints were of constant low back pain, radiating from the 
low back into the right posterior leg to the level of the 
right posterior knee.  The right foot was said to feel cold.  

Physical examination revealed that the iliac crests were 
level.  The veteran demonstrated range of motion as forward 
flexion to 90 degrees; lateral bending, bilateral to 15 
degrees; extension and rotation to 0 degrees.  Following 
physical examination, the diagnostic impression was that of 
chronic recurrent low back strain; rule out herniated nucleus 
pulposus.  The examiner noted that, because of the veteran's 
claim of lower extremity numbness, there was a possibility of 
recently acquired lumbar disc disease and a CT scan was 
ordered.  That test was conducted later that month and a 
report is associated with the claims folder.  The impression 
was that of broad-based disc bulge at the L5-S1 and the L4-5 
levels, more prominent at the L5-SI level, unchanged as 
compared to a previous test performed in July 1990.  In a 
handwritten notation on the VA examination report, the 
examiner noted that the recently performed CT scan did not 
show a ruptured disc or foraminal compromise: "Neuro is 
negative.  Thus, the final diagnosis is of 'chronic recurrent 
low back strain.'"

The veteran was admitted to a VA hospital in March 1996 with 
complaints of back pain radiating down the right leg, along 
the posterior aspect.  He also described numbness over the 
back of the leg which extended into the calf.  At the time of 
the physical examination, the veteran was noted to be lying 
in bed.  Physical examination did not include orthopedic 
findings pertaining to the back.  Neurological examination 
noted that deep tendon reflexes were 3+ throughout; 
Babinski's downgoing; and good vibratory and soft touch 
sensations throughout.  The diagnostic impressions included 
chronic low back strain with sciatica.  The treatment plan 
during the course of the veteran's hospitalization included 
intensive physical therapy for low back pain.  

The report of an April 1996 discharge summary noted that 
neurological examination was intact, with symmetrical deep 
tendon reflexes.  There was no acute pain in the lower back.  
The hospital course had included a physical therapy program 
for back strengthening exercises and range of motion, with 
attention to the left shoulder as well.  The veteran was 
noted to have reached a plateau in improvement and had begun 
a chronic pain management program.  On discharge, it was 
noted that the veteran could walk the corridor without 
evidence of discomfort; however, he used a cane in the right 
hand and "seemed to carry it most of the time because of 
fear of his right leg going out."

The veteran was afforded another VA examination in February 
1997, at which time he was noted to complain of constant low 
back pain, which occasionally "pinches off," radiating to 
the right leg, causing him to fall.  Physical examination of 
the lumbar spine revealed range of motion as follows:  
forward flexion to 90 degrees; extension to 0; lateral 
bending and rotation were within normal limits.  Straight leg 
rasing resulted in right-sided low back pain with elevation 
of both legs to 60 degrees.  Sensation was intact.  The 
diagnostic impression was that of lumbosacral strain.  In a 
handwritten notation on the report, the examiner noted that 
activities aggravating the veteran's condition had been 
subjectively described and could not be objectively 
quantified.  The veteran was noted to have had some 
improvement in his condition since he was incarcerated.  
Excess fatigue and decreased coordination could not be 
demonstrated on current examination.  

When the Board initially reviewed the veteran's appeal in 
April 1998, it was noted that complete medical records and 
records considered by the Social Security Administration 
(SSA) in a disability determination by that agency had not 
been associated with the claims folder.  The case was 
remanded in order to obtain any pertinent records. 

In a November 1998 letter to the veteran, the RO requested 
that he provide information necessary to obtain records 
pertaining to any treatment received for his service-
connected back disability since January 1995.  In response, 
the veteran submitted a statement detailing his recent 
medical treatment for his back as well as other disabilities.  

Medical records associated with the claims folder subsequent 
to the Board remand include reports of private medical 
treatment and records considered by SSA.  

In May 1992 decision, the SSA determined that the veteran was 
disabled for purposes of receiving benefits from that agency.  
The primary diagnosis was that of alcoholism; the secondary 
diagnosis, depression.  Included within those records was a 
May 1990 x-ray study of the lumbosacral spine which was 
interpreted as normal.  

The veteran presented to a November 1999 VA examination with 
complaints of increased back pain, weakness when standing, 
and increased discomfort when lying flat.  It was noted that 
the veteran took anti-inflammatory medication and was 
inactive primarily due to incarceration.  He reportedly used 
heat when available, took medication and rested.  Prolonged 
standing, bending, reaching or lifting reportedly increased 
discomfort and the veteran indicated that he was unable to do 
"half of what he used to be able to do."  He did not use 
crutches, but reported occasional use of a cane to "steady 
himself."  He denied paresthesia or weakness.  

Physical examination of the back revealed no visible spasm or 
deformity and no postural abnormalities.  Side to side 
bending was noted to be decreased.  The veteran demonstrated 
flexion from 0 to 60 degrees, at which point pain began.  
Extension was noted to be from 0 to 20 degrees, at which 
point pain began.  Lateral flexion was from 0 to 25 degrees; 
rotation, from 0 to 20 degrees.  Deep tendon reflexes were 
intact.  Straight leg raising was within normal limits.  
Gross neurological examination was intact.  The assessment 
was that of low back pain.  The examiner noted that, due to 
the veteran's presenting symptoms and the 1996 CT scan, it 
would be difficult to determine whether the veteran's pain is 
"soft tissue ligamentous" or disc degeneration.  X-ray 
studies of the lumbosacral spine revealed narrowing of the 
lumbosacral junction and mild degenerative involvement of the 
lumbar spine which "appear[ed]" similar to previous 
examination.  In a December 1999 addendum to the examination 
report, the examiner noted that the recent x-ray studies 
revealed mild degenerative joint disease and narrowing of the 
lumbosacral junction.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's low back disability is presently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 for lumbosacral strain.  A 20 
percent rating requires lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent is warranted 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

After a thorough review of the record, the Board concludes 
that the veteran's low back disorder is appropriately rated 
as no more than 20 percent disabling.  There is no objective 
evidence of listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion, and 
muscle spasm on extreme forward bending.  In view of these 
findings and the lack of evidence to establish symptomatology 
such as to meet the criteria for an increased disability 
evaluation, the veteran's low back disorder is most 
appropriately rated as 20 percent disabling.

The Board has also considered the applicability of other 
diagnostic codes for rating the service-connected low back 
disability and notes that based solely on objective 
measurements of limitation of motion, the findings warrant 
only a 20 percent evaluation.  To warrant a 40 percent 
evaluation under Diagnostic Code 5289, the veteran must 
exhibit favorable ankylosis of the lumbar spine.  While the 
veteran has limited motion of his low back, there is no 
medical evidence of ankylosis of the veteran's lumbosacral 
spine.  A 10 percent rating, in addition to a rating for 
limited motion, could be assigned for demonstrable deformity 
of the vertebral body.  In the present case, however, there 
is no evidence of deformity necessary to warrant an 
additional 10 percent evaluation under Diagnostic Code 5285, 
residuals of a fracture of the vertebra.  Since the veteran 
does not have a fracture of the vertebra or ankylosis of the 
lumbar spine, increased ratings would not be warranted under 
those diagnostic codes.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine warrants the assignment of a 20 percent 
rating.  A 40 percent rating would be assigned for findings 
of severe limitation of motion.  The November 1999 VA 
examination reported forward flexion and extension of the 
lumbar spine as to 60 degrees and 20 degrees, respectively.  
Lateral flexion was to 25 degrees and rotation was to 20 
degrees.  These findings reflect moderate, but not more than 
moderate, limitation of lumbar motion.  

A 40 percent rating under the provisions of Diagnostic Code 
5293 pertaining to intervertebral disc syndrome contemplates 
severe intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The Board notes, however, that 
the veteran is not shown to have severe intervertebral disc 
syndrome.  While the January 1996 VA examination included the 
examiner's comment that the current findings may represent 
lumbar disc disease, a CT scan performed to determine whether 
the veteran had a herniated disc did not show a ruptured disc 
or foraminal compromise.  The examiner concluded that the 
neurological examination was negative and rendered a final 
diagnosis of chronic recurrent low back strain.  There is no 
evidence of significant neurological involvement affecting 
the lumbar spine.  Although the veteran has been noted to 
complain of pain radiation into his right leg, the medical 
evidence of record does not substantiate that his lumbar 
spine disability is reflective of severe intervertebral disc 
syndrome.  

Therefore, the Board concludes that the manifestations of the 
veteran's service connected ligamentous low back strain do 
not support an increased evaluation, greater than the 
currently assigned 20 percent disability evaluation under 
Diagnostic Codes 5285, 5289, 5292, 5293 or 5295.

In deciding this case, the Board has also considered the 
impact of the veteran's functional loss due to pain as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board finds, however, that the current 20 percent rating 
adequately compensates the veteran for his limitation of 
motion and functional loss.  The Board notes that further 
restrictions due to pain noted on VA examination in November 
1999, i.e., painless flexion to 60 degrees and painless 
extension to 20 degrees, reflect no more than moderate 
limitation of motion.  Thus, even after consideration of 
factors noted in DeLuca, severe limitation of motion, severe 
lumbosacral strain or severe disc disease is not show.  

The preponderance of the evidence is against the veteran's 
claim and, accordingly, a rating in excess of 20 percent for 
the service-connected ligamentous low back strain is not 
warranted.  The appeal is denied. 


ORDER

The claim for an increased rating for the service-connected 
ligamentous low back strain is denied. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

